DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 46-49 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 25-27 and 38-45, are drawn to a border security barrier, classified in E04B1/04.
II. Claims 46-49, are drawn to a method of making a border security barrier, classified in E02D17/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be embedded into an earth surface of a preexisting hole or with a base that pierces the earth rather than by excavating a trench, inserting the wall portion and backfilling.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classified and require separate, burdensome searches for the unique combination of features in each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46-49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 38-39 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, US 5,987,827 in view of Bayley, US 2,064,334.
Regarding claim 38:
Lord discloses a border security barrier of modular construction (refer to Fig. 2 – the precast barrier is incorporated in a building wherein a building is a border security barrier separating the interior and exterior sides of the border of the building, further, the precast panels can be used in various applications) comprising: 
an open security cutout (50), the cutout having a bottom end, a top end, and a pair of sides, 
a rigid concrete wall panel (17, 18) comprising an upper rigid wall panel portion having a bottom end and two side rigid wall panel portions, said upper, lower and side rigid wall portions being cast together to form said rigid concrete wall panel;
wherein said open cutout is precast into the rigid concrete wall panel between said upper rigid wall panel portion, two side rigid wall panel portions, and lower rigid wall panel portion forming a single barrier wall section with the open security grid being intermediate to the upper and lower and side rigid wall portions, and 
wherein at least the bottom end of the lower rigid wall panel portion is embedded into an earth surface and the section extends generally vertically upward from the earth surface (refer to Fig. 1).
		Lord does not expressly disclose wherein the cutout includes a grid.
	Bayley discloses a masonry module with a cutout having an open security grid embedded therein (refer to Fig. 1).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill to embed an open security grid as suggested by Bayley within the precast panels of Hanson in order to prevent entry and exit through the cutouts of Hanson while still presenting ventilation and a neat appearance (pg. 1, ll. 7-30 of Bayley) -as for use in a prison, jail or halfway house.
Regarding claims 25-27:
Bayley discloses wherein the security grid comprises a series of vertical and horizontal bars.
Regarding claims 39 and 42-45:
Lord discloses wherein the dimensions of the wall section can vary but does not specify 30 to 45 feet high, a width of 7 to 10 feet, thickness of 4 inches, panel dimension of between 18 and 21 feet by about 6 to 8.5 feet, nor wherein the grid has a height of about six feet.
It would have been obvious to a person of ordinary skill to vary the dimensions of the wall sections and grid of Lord in view of Bayley, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from making the wall sections and grid of the specific sizes. There is no evidence that the claimed dimensions not specifically taught by Lord provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Lord, US 5,987,827 in view of Bayley, US 2,064,334 further in view of Druckhamer, US 2,898,638
Regarding claim 41:
Lord discloses wherein the entire lower rigid wall panel is embedded below the earth surface but does not expressly disclose wherein the bottom end of the security opening/grid is embedded below the earth surface.
Druckhamer discloses a basement window well, wherein the opening including the bottom is embedded within the wall below the earth surface.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to embed the entire lower rigid wall panel and the open security grid below the earth surface as suggested by Druckhamer in the barrier structure of Lord to provide for a basement opening and/or an opening located at differing grades.

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 40, the prior art discloses open security grids in precast panels as for barring entry and/or exit. However, the prior art does not disclose the combination specifically having steel slats with square cross section and four inch thicknesses. There is no teaching, suggestion or motivation to provide this specific grid in the claimed border security barrier.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633